Upon Motion of Mr. Whitaker and Mr. Hume of the Complainant’s Counsel, at the full hearing of this Cause this day before this Court, according as the same was heretofore set down, it was alledged that the Complainant hath two very material Witnesses now present in Court, to prove the allegations of the Petition, said to be Mary Porter deceased’s formerly preferred to the Gov-ernour and Council of this Province, and now exhibited and read in this Court, to be untrue; it was therefore prayed that the said Witnesses might be examined (viva voce) in that behalf; Whereupon and upon hearing of Mr, Hargrave and Mr Allein of the Defendants Counsel (who objected that the taking of Examinations of Witnesses on any new matter, at the hearing of the Cause, was not the practice of the Court of Chancery) and what was alledged on either side; It is Ordered by this Court, and held reasonable, that the said Witnesses be examined in open Court, ad informandum Conscientias Judi-cum.
Intr.
Tho. Lamboll Deputy Register